                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2   NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             6   Email: natalie.winslow@akerman.com
                                                             7   Attorneys for Carrington Mortgage Services,
                                                                 LLC
                                                             8

                                                             9                                UNITED STATES DISTRICT COURT

                                                            10                                DISTRICT OF NEVADA
                                                                  CARRINGTON         MORTGAGE SERVICES,   Case No.: 2:16-cv-02474-RFB-PAL
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11    LLC
                      LAS VEGAS, NEVADA 89134




                                                            12                           Plaintiff,                   STIPULATED JUDGMENT
AKERMAN LLP




                                                                  vs.
                                                            13
                                                                  SATICOY BAY LLC SERIES 3318 SPINET;
                                                            14    DOE INDIVIDUALS I-X, inclusive, and ROE
                                                                  CORPORATIONS I-X, inclusive,
                                                            15
                                                                                        Defendants.
                                                            16

                                                            17            Carrington Mortgage Services, LLC and Saticoy Bay LLC Series 3318 Spinet stipulate and
                                                            18   agree as follows:
                                                            19            1.    On or about September 4, 2008, Guadalupe Judith Figueroa executed a promissory note
                                                            20   in the amount of $185,523.00, which was secured by a deed of trust encumbering real property
                                                            21   commonly known as 3318 Spinet Drive, North Las Vegas, Nevada 89032, assessor's parcel no. 139-
                                                            22   09-811-044. The deed of trust listed Taylor, Bean & Whitaker Mortgage Corp. as lender and Mortgage
                                                            23   Electronic Registration Systems, Inc. (MERS) as the designated beneficiary under the deed of trust.
                                                            24   This deed of trust was recorded in the Clark County Recorder's Office on September 17, 2008, as
                                                            25   Instrument No. 20080917-0000117.
                                                            26            2.    On April 2, 2012, MERS assigned the deed of trust to Bank of America, N.A., successor
                                                            27   by merger to BAC Home Loans Servicing, LP fka Countrywide Home Loans Servicing, LP via an
                                                            28

                                                                 46603629;1
                                                             1   assignment of deed of trust, which was recorded in the Clark County Recorder's Office on April 5,

                                                             2   2012, as Instrument No. 201204050001962.

                                                             3            3.    On August 26, 2015, Bank of America assigned the deed of trust to Carrington via an

                                                             4   assignment of deed of trust, which was recorded in the Clark County Recorder's Office on September

                                                             5   4, 2015, as Instrument No. 20150904-0001982.

                                                             6            4.    Tempo Homeowner's Association (HOA) foreclosed on the property on August 5,

                                                             7   2015. Saticoy Bay purchased the property at the foreclosure sale for $3,708.00. A trustee's deed upon

                                                             8   sale was recorded in the Clark County Recorder's Office on October 19, 2015, as Instrument No.

                                                             9   20151019-0000453.

                                                            10            5.    Prior to the foreclosure sale, a release of super-priority lien pursuant to NRS
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   116.3116(2) was recorded in the Clark County Recorder's Office on December 15, 2014, as Instrument
                      LAS VEGAS, NEVADA 89134




                                                            12   No. 20141215-0001168. The release stated, in part: "The 'super-priority' portion of said lien is hereby
AKERMAN LLP




                                                            13   released, canceled, and discharged solely for purposes of the sale relating to the above-referenced

                                                            14   Notice of Default."

                                                            15            6.    Carrington foreclosed on the property on July 12, 2016. A trustee's deed upon sale was

                                                            16   recorded in the Clark County Recorder's Office on July 25, 2016, as Instrument No. 20160725-

                                                            17   0002274.

                                                            18            7.    Carrington and Saticoy Bay stipulate and agree that the interest Saticoy Bay acquired

                                                            19   at the HOA's foreclosure sale was subject to the deed of trust.

                                                            20            8.    Carrington and Saticoy Bay stipulate and agree that Saticoy Bay's interest in the

                                                            21   property terminated when Carrington foreclosed on the property on July 12, 2016. Saticoy Bay no

                                                            22   longer claims an interest in the property as a result of the HOA's foreclosure sale.

                                                            23            9.    Carrington and Saticoy Bay therefore agree that the entry of this stipulated judgment

                                                            24   fully resolves the parties' claims in this action, and Carrington and Saticoy Bay agree to dismiss with

                                                            25   prejudice any remaining claims that were brought or that could have been brought in the above-

                                                            26   captioned matter.

                                                            27            10.   Each party shall bear its own attorneys' fees and costs.

                                                            28
                                                                                                                  2
                                                                 46603629;1
                                                             1            IT IS SO STIPULATED AND AGREED.

                                                             2            DATED this 21st day of December, 2018

                                                             3       AKERMAN LLP                                      LAW OFFICE OF MICHAEL F. BOHN
                                                             4
                                                                     /s/ Natalie L. Winslow                           /s/ Michael F. Bohn
                                                             5       ARIEL E. STERN, ESQ.                             MICHAEL F. BOHN, ESQ.
                                                                     Nevada Bar No. 8276                              Nevada Bar No. 1641
                                                             6       NATALIE L. WINSLOW, ESQ.                         2260 Corporate Circle, Ste. 480
                                                                     Nevada Bar No. 12125                             Henderson, NV 89074
                                                             7       1635 Village Center Circle, Suite 200
                                                                     Las Vegas, Nevada 89134                          Attorneys for Saticoy Bay LLC Series 3318
                                                             8
                                                                                                                      Spinet
                                                                     Attorneys for Carrington Mortgage Services,
                                                             9       LLC
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                                                ORDER
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                          Based on the parties stipulations, IT IS HEREBY ORDERED that Saticoy Bay no longer has
AKERMAN LLP




                                                            13
                                                                 an interest in the property by virtue of its purchase at the HOA's foreclosure sale, due to Carrington's
                                                            14
                                                                 foreclosure which occurred on July 12, 2016.
                                                            15
                                                                          IT IS FURTHER ORDERED that all claims that were asserted or that could have been
                                                            16
                                                                 asserted in the above-captioned matter are dismissed, with prejudice. Each party shall bear its
                                                            17
                                                                 attorneys' fees and costs.
                                                            18
                                                                          IT IS FURTHER ORDERED that the lis pendens recorded against the property as
                                                            19
                                                                 Instrument No. 201610250002279 is expunged.
                                                            20

                                                            21
                                                                                          26 2018.
                                                                          DATED: December ___,
                                                            22

                                                            23                                                 UNITED STATES DISTRICT COURT JUDGE
                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                  3
                                                                 46603629;1
